                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE EASTERN DISTRICT OF TEXAS
                                           SHERMAN DIVISION

DAVID W. SPINDLE                                        §
                                                        §
vs.                                                     §            CIVIL ACTION NO. 4:18-cv-818
                                                        §
CKJ TRUCKING, LP, ET AL.                                §


            PLAINTIFF’S NOTICE OF INTENT TO OFFER CERTIFIED RECORDS

TO THE HONORABLE JUDGE SEAN D. JORDAN:

           Per the Court’s Scheduling Order (dkt#15), Plaintiff David W. Spindle provides notice of his

intent to offer certified records of Plaintiff David W. Spindle’s treatment by the following physician:

           J.E. Froelich, D.O. and the Family Care Clinic

           The certified records have previously been produced in discovery to counsel for Defendants,

along with a notarized business records affidavit, bearing bates stamped numbers DWS – 000389 to

DWS – 000392.


                                                             Respectfully submitted,

                                                             RONALD R. HUFF
                                                             Attorney and Counselor at Law
                                                             112 South Crockett Street
                                                             Sherman, Texas 75090
                                                             (903) 893-1616 (telephone)
                                                             (903) 813- 3265 (facsimile)
                                                             ronhuff@gcecisp.com

                                                             _/s/ Ronald R. Huff_____________________
                                                             Ronald R. Huff (SBN 10185050)

                                                             ATTORNEY FOR PLAINTIFF




Plaintiff’s Notice of Intent to Offer Certified Records - Page 1
d:\federal\spindle\ntc.cert.records\111219\jrh
                                                 CERTIFICATE OF SERVICE


           The undersigned hereby certifies that on November 18, 2019, a true and correct copy of the

foregoing was forwarded via the CM/ECF system in accordance with the Federal Rules of Civil

Procedure to:

John L. Ross
Thompson, Coe, Cousins & Irons, LLP
700 North Pearl Street, Suite 2500
Dallas, Texas 75201

                                                              _/s/ Ronald R. Huff_____________________
                                                              Ronald R. Huff




Plaintiff’s Notice of Intent to Offer Certified Records - Page 2
d:\federal\spindle\ntc.cert.records\111219\jrh
